[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The above-captioned matter comes before this Court on Plaintiff's motion for alimony pendente lite.
The Plaintiff and Defendant were married June 6, 1971. They lived together until March 1, 1998, when Plaintiff left the marital premises. The Defendant was in Florida at the time.
Plaintiff, who is 45 years of age, appears to be in good health. For the past 19 years she has been employed at Lawrence and Memorial Hospital as a telephone operator. She works 20 hours per week and earns a gross income of $295.00. She claims she cannot get additional hours of employment. However, she has not made attempts to supplement her income with additional or other types of employment. Plaintiff claims she cannot afford to pay rent.
The Defendant, who appears to be in good health, is self-employed. He is a high school graduate with one college semester in interior design.
Defendant does rough-framing on houses for home builders. He claims it is not steady work but depends on when houses being built are ready for rough-framing. The Defendant claims his gross CT Page 8844 weekly income is $536.48. Plaintiff claims that Defendant's actual income is much greater but she has not satisfied this Court of any larger amount.
Although Plaintiff should seek additional employment thereby increasing her income, the Court finds that she is entitled alimony pendente lite. Accordingly, Defendant is to pay to the Plaintiff $100.00 per week alimony pendente lite retroactive to April 15, 1998. The retroactive payments shall be made within 60 days.
Vasington J.T.R.